Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Khan et al (US 2019/0102941 A1) generally discloses a method for placing spectators in virtual seats.
Regarding claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
based at least in part on the first characteristic, identify a location in a virtual space of the computer simulation to virtually locate the first spectator; present on a device associated with the first spectator the computer simulation from a point of view at the location; and wherein the first characteristic indicates aggressive behavior on the part of the first spectator, and the processor is configured to: on at least one display, highlight the first spectator as being aggressive  

Regarding claim 18, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
based at least in part on the emotion group the spectator with other spectators of the computer simulation; group the spectator with other spectators of the computer simulation by locating the spectator nearby the other spectators in virtual space; and in some cases, charge the spectators when moving locations with a better view of the sport  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715         


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Cancel claim 19.